Case 1:19-cr-20657-KMM Document 37 Entered on FLSD Docket 11/14/2019 Page 1 of 2




                                UNITED STATES D STRICT COURT
                                SOUTHERN DIST    T OF FLORIDA

                           CASE NO. 19-20657-C         MOORE/BECERRA

    UNITED STATES OF AMERICA

    vs.

    RUBEN DARIO JARAMILLO,

          Defendant.
   ___________________.:/
                                        FACTUAL ROFFER

          The Defendant, RUBEN DARIO JARAM LLO, his counsel, and the United States agree

   that, had this case proceeded to trial, the United States would have proven the following facts

   beyond a reasonable doubt:

          Beginning as early as May 2018, and conti uing through on or about September 24, 2019,

   the Defendant, together with others, including Iva Martinez-Regalado, knowingly and willfully

   agreed to possess with the intent to distribute alpra olam, a Schedule IV controlled substance. The

   Defendant knew that this plan was unlawful. Pur uant to this plan, the Defendant, together with

   others, purchased alprazolam in powder form whic was then delivered to them, including through

   the United States Mail. The Defendant, together    ith others, then pressed the powder into pills in

   the shape and style resembling an actual prescrip ion pharmaceutical. The Defendant, together

   with others, then packaged these pills for distributi n, including though the United States Mail.

          During this time and pursuant to this ag eement, the Defendant, together with others,

   purchased at least seven (7) commercial pill presse , each capable of making approximately 5,000

   pills per hour. Law enforcement officers search d the Defendant's residence, in Miami-Dade

   County, on or about September 24, 2019, pursua~t to a search warrant. Therein officers found
Case 1:19-cr-20657-KMM Document 37 Entered on FLSD Docket 11/14/2019 Page 2 of 2




   thousands of white pills, pressed in the shape and sty le of prescription pharmaceuticals. Several

   hundreds of these pills were already packaged i United States Postal Service flat-rate boxes.

   Pursuant to a post-Miranda statement, the Defend nt admitted that the pills belonged to him and

   he claimed that they were Xanax. Chemical analys s confirmed that the pills contained alprazolam.

          At no time did the Defendant or his co conspirators have authority or permission to

   distribute alprazolam.



                                                      NA FAJARDO ORSHAN
                                                      ED STATES ATTORNEY


   Date:¢/4                               By:




   Date:~</                               By:
